Citation Nr: 1516356	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-25 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for eczema on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.  The Veteran also had service in the Army National Guard with various periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In a September 30, 2013 decision, the Board denied the issue of entitlement to an initial rating in excess of 10 percent for a skin disability.  The Veteran appealed the Board's September 30, 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 decision, the Court affirmed the Board's decision an denied an initial disability rating in excess of 10 percent for a skin disability on a schedular basis, and vacated the portion of the Board's decision which denied an initial disability rating in excess of 10 percent for a skin disability on an extraschedular basis.  Thus, that matter has been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In connection with this appeal, the Veteran was scheduled for a video conference hearing before the Board at the RO in July 2012.  He failed to report for the scheduled hearing without explanation, so his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e).  

In recent correspondence, the Veteran indicated that he did not receive the notice of that hearing and would have attended if he had received the notice.  He said that he was told about the hearing by his representative, but the date of the hearing had already passed.  The notice of the hearing is not contained in the record.  However, by his own admission, the Veteran indicated that his representative received this notice.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15  (1926)); see Mindenhall v. Brown, 7 Vet. App. 271  (1994).  

The Board notes that the hearing was scheduled in July 2012.  There is only one VA letter of record (pertaining to another matter) which was sent to the Veteran that year, in 2012 (in both claims file and the Virtual record), and it was sent to a prior address of the Veteran, even though VA already had his updated address located on his VA Form 9, dated in September 2011.  This has remained his address since that time.   

Although the representative apparently received notice of the hearing, given the foregoing and since the Veteran has indicated that he would have reported for the hearing and has also asserted that he has not received several VA letters, the Board finds that the Veteran should be afforded another opportunity to present testimony at a Board video conference hearing in compliance with due process.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board video conference hearing.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

